Fish, C. J.
A plaintiff may, bona fide and for a valuable consideration, transfer in writing a judgment and the execution issued thereon to a third person; and the transferee has the same rights as the original plaintiff had, and the transfer or assignment need not be under seal. Civil Code (1910), §§ 4274, 5969. See Thompson v. First State Bank, 102 Ga. 696 (29 S. E. 610).
(а) Where a statutory claim case is pending in the superior court, and the plaintiff transfers, in writing not under seal, a fi. fa. and the judgment on which it is based, “ without any recourse on us whatsoever.” such assignment passes to the assignee the title to the judgment and the execution with all the resulting incidents of the assignment, which include the right of the assignee, as such, to be made a party plaintiff in the case, to proceed with its prosecution to subject the property levied on, and to recover damages from the claimant if it should appear that the claim was interposed for delay only; and it would not De proper to order that the case proceed in the name of the original plaintiff for the use of the assignee.
(б) After such assignment the original plaintiff in fi. fa. could not proceed on his own account against the claimant for the purpose of recovering such damages.
The foregoing rulings are made in response to questions certified by the Court of Appeals.

All the Justices concur.